Case 3:19-cv-00519-MAB Document 33 Filed 06/01/20 Page 1 of 2 Page ID #1028




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCARLETT MARTENS,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
vs.                                                )   Civil No. 19-cv-519-MAB
                                                   )
COMMISSIONER of SOCIAL SECURITY,                   )
                                                   )
                       Defendant.                  )
                                                   )

                               MEMORANDUM and ORDER

BEATTY, Magistrate Judge:

         Before the Court is the parties’ Joint Motion to Award Attorney Fees and

Expenses. (Doc. 31).

         The parties agree that Plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $6,620.00.

         The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B).

The Court further finds that the agreed upon amount is reasonable and appropriate.

Per the parties’ agreement, this award shall fully and completely satisfy any and all

claims for fees and expenses that may have been payable to Plaintiff in this matter

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff does not seek

costs.

         The parties’ Joint Motion to Award Attorney Fees and Expenses (Doc. 31) is


                                               1
Case 3:19-cv-00519-MAB Document 33 Filed 06/01/20 Page 2 of 2 Page ID #1029




GRANTED. The Court awards Plaintiff the sum of $6,620 (six thousand, six hundred

and twenty dollars) for attorney’s fees and expenses. These funds shall be payable to

Plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906

F.3d 561 (7th Cir. 2018). However, in accordance with the parties’ agreement, any part

of the award that is not subject to set-off to pay Plaintiff’s pre-existing debt to the United

States shall be made payable to Plaintiff’s attorney pursuant to the EAJA assignment

previously executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATE: June 1, 2020.




                                           s/ Mark A. Beatty
                                           MARK A. BEATTY
                                           U.S. MAGISTRATE JUDGE




                                              2
